Citation Nr: 1337035	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right thumb and right forefinger disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  

The Veteran later testified before the undersigned in July 2013, and a transcript of that hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand of the Veteran's claim is warranted.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received an examination of his right hand and fingers in July 2012.  The examiner indicated that the Veteran did not have, nor had he ever had, a right hand or finger condition.  With no diagnosis, the examiner then declined to offer an etiological opinion regarding the Veteran's claimed condition.  The examiner did not address the medical evidence of record indicating that the Veteran has indeed been diagnosed with a condition affecting his right hand.  For example, a March 2011 private consultation report indicates that the Veteran had tendonitis, a malunited second metacarpal, and carpal tunnel syndrome.  Accordingly, the Veteran should be afforded with an additional examination by an examiner other than the July 2012 examiner, addressing the nature and etiology of his claimed right hand and finger disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any pertinent outstanding treatment records of which VA has notice and associate such treatment records with the Veteran's claims file or his electronic claims folder.

2.  Then, schedule the Veteran for a VA examination with a new examiner of appropriate expertise to determine the nature and etiology of the Veteran's claimed right thumb and right forefinger condition.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should address the following:

a)  Describe the nature of the Veteran's right thumb and right forefinger condition.  This description should discuss the Veteran's previous diagnoses, for example in March 2011, with tendonitis, a malunited second metacarpal, and carpal tunnel syndrome. 

b)  If it is found that the Veteran has ever suffered from a right thumb and right forefinger condition (to include the Veteran's previous diagnoses, for example in March 2011, with tendonitis, a malunited second metacarpal, and carpal tunnel syndrome), address whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disability had an onset in service or is otherwise related to service, to include any complaints noted in the Veteran's service treatment records.

A detailed rationale for all opinions expressed should be provided; that is, each opinion should clearly indicate how the examiner arrived at the stated conclusion.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and the case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



